IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30022
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

ALFRED READO, JR.,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 95-CR-20036-10
                        - - - - - - - - - -
                          October 2, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Alfred Reado, Jr., seeks to appeal his conviction for

conspiracy to possess with intent to distribute cocaine base in

violation of 21 U.S.C. § 846.   He contends that the evidence was

insufficient to support his conviction.     We have reviewed the

record and the briefs of the parties and hold that there was no

manifest miscarriage of justice.   See United States v. Laury, 49
F.2d 145, 151 (5th Cir.), cert. denied, 116 S. Ct. 162 (1995).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
             No.
            - 2 -

AFFIRMED.